PER CURIAM:
John Paul Turner appeals the district court’s order granting his request to proceed in forma pauperis but dismissing this case as patently frivolous under 28 U.S.C. § 1915(e)(2)(B)(ii) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the *192materials before the court and argument would not aid the decisional process.

DISMISSED.